       Case 3:21-cv-00052-DPM Document 34 Filed 06/15/21 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

STEVEN HASTINGS
ADC #171672                                                    PLAINTIFF

v.                     No. 3:21-cv-52-DPM-JTK

WALKER, Sergeant, ADC; KALEB M.
DROZ, Corporal, NCU/ADC; HOUSE,
Corporal, North Central Unit; and
JARRED DOVER, Sergeant, North Central
Unit                                                         DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. Motion to voluntarily dismiss, Doc. 33, granted. Hastings's
remaining claims will be dismissed without prejudice. An in forma
pauperis appeal from this Order and accompanying Judgment would
not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.

                                                      7
                                  D .P. Marshall Jr.
                                  United States District Judge

                                      /> ~    e   J.,O;;l(
